73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles M. BYERS, Plaintiff-Appellant,v.Michael H. DOHERTY;  Thomas W. Barham;  Charles McDonnell;Kermit A. Rosenberg;  Robert P. Holmes;  Radigan,Rosenberg & Holmes, P.C.;  Barham &Radigan, P.C., Defendants-Appellees.
No. 95-2327.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Dec. 27, 1995.

Charles M. Byers, Appellant Pro Se.  Antonia Beatrice Ianniello, STEPTOE & JOHNSON, Washington, D.C., for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


1
Appellant appeals from the district court's order denying his motion for reconsideration and rehearing, and denying his motion for recusal.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Byers v. Doherty, No. CA-93-295-A (E.D. Va.  June 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.